Per Curiam:
The learned auditor has given sufficient reasons for awarding to the St. James’ Episcopal Church at Evansburg, and to Christ’s Church of Swedesburg, the legacies to which they were entitled under the will of Louisa Rittenhouse. The appellant claimed these legacies, although not entitled to them by the will, by virtue of an alleged agreement or comprbmise by which he was induced to withdraw his objections to the probate of the will. But he failed to show any valid agreement by which the church authorities agreed that he should receive these legacies.
It is true, a paper was produced purporting to be a minute of the vestry meeting of Christ’s Church, by which it was resolved that the vestry “ decline to accept the bequest contained in item No. 6 of the will of the late Louisa Rittenhouse,” etc. Bpt there was no agreement on the part of the vestry to give the legacy to the appellant. Moreover, it appeared that, when this resolution was passed, there was not a legal number of vestry-men present, and the fact that another member was subsequently, and not at a vestry meeting, induced to sign the paper, does not help the matter. The vestry-men of a church, as the representatives of a corporate body, must meet in order to take official action. They cannot act singly, upon the streets, or wherever they may be found. This is because they are required to deliberate. It is the right of the minority to meet the majority, and, by discussion and deliberation, to bring them over, if possible, to their own views. It also appeared that a subsequent meeting of the vestry refused to approve the minutes at the prior meeting above referred to.
The paper signed by certain members of the vestry of St. James’ Church does not represent any corporate action, nor was it ever before a meeting of the vestry, except to be repudiated. It was, at most, a power of attorney, — not, as claimed, a submission or reference to an arbitrator, — and was subsequently revoked.
The appellant has not established a claim to either of these legacies. We think the costs were properly divided between the estate and appellant.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.